

116 HR 3095 IH: Know Your Repayment Options Act
U.S. House of Representatives
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3095IN THE HOUSE OF REPRESENTATIVESJune 4, 2019Mr. Swalwell of California (for himself, Mr. Moulton, Mrs. Napolitano, Ms. Norton, Mr. Brendan F. Boyle of Pennsylvania, and Mr. Kilmer) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to direct the Secretary of Education to provide each
			 borrower with an individualized repayment guide.
	
 1.Short titleThis Act may be cited as the Know Your Repayment Options Act. 2.Individualized repayment plan guide (a)Exit counselingSection 485(b)(1)(A)(i) of the Higher Education Act of 1965 (20 U.S.C. 1092(b)(1)(A)(i)) is amended by inserting, or, if available, the information described in subsection (n)(1), after monthly payments,.
 (b)Individualized repayment plan guideSection 485 of the Higher Education Act of 1965 (20 U.S.C. 1092) is amended by adding at the end the following:
				
 (n)Individualized repayment plan guideBeginning 1 year after a borrower receives exit counseling under subsection (b), and annually thereafter until the borrower has repaid each loan of the borrower that is made, insured, or guaranteed under part B (other than loans made pursuant to section 428C or loans under section 428B made on behalf of a student) or made under part D (other than Federal Direct Consolidation Loans or Federal Direct PLUS Loans made on behalf of a student), the Secretary shall—
 (1)provide the borrower (based on the borrower’s annual income and the outstanding balance of principal and interest due on all such loans), for each repayment plan available for such loans—
 (A)the average anticipated monthly payment amount; (B)the yearly payment amount;
 (C)the lifetime payment amount; (D)the number of months remaining to pay off the loans;
 (E)the amount of the loans that have been forgiven; (F)a link to the place on the Web site of the Department that allows borrowers to change repayment plans or provides information about changing such plans; and
 (G)any other information the Secretary determines may be helpful to the borrower in determining which repayment payment plan the borrower should choose;
 (2)establish procedures for annual verification of the borrower’s annual income and the outstanding balance of principal and interest due on all such loans, and such other procedures as are necessary to effectively provide the information under paragraph (1), including procedures that allow the borrower to consent to the sharing of such data between the Internal Revenue Service and the Department for the entire period the borrower is provided the information under paragraph (1), in a manner that is as least burdensome as practical to the borrower; and
 (3)enable the borrower, at any time, to opt out of being provided the information under paragraph (1) on an annual basis..
			